                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

DARRYL E. FIELDS,                          )
                                           )
                Plaintiff,                 )
                                           )
v.                                         )          Case No. CIV-16-213-KEW
                                           )
BNSF RAILWAY COMPANY,                      )
                                           )
                Defendant.                 )

                                OPINION AND ORDER


         This matter comes before the Court on Plaintiff’s Motion for

Leave to File Amended Complaint (Docket Entry #77).                      Plaintiff

seeks leave of court to file an Amended Complaint to add a claim

under     the    Federal     Safety    Appliance     Act   (“FSAA”).     Plaintiff

initiated this action on May 26, 2016, alleging that he was injured

while working for Defendant in attempting to change out a knuckle

on   a    train.     Plaintiff        brought   an   action   under    the   Federal

Employers’ Liability Act (“FELA”).                   Among the allegations of

negligence within the Complaint was an assertion that “Defendant

violated one or more of the statutory provisions set forth in the

applicable Code of Federal Regulations.”1

         Defendant’s answer included three affirmative defenses which

would be applicable to an FSAA claim.                Defendant stated



1 Complaint filed May 26, 2016 at ¶ 7(k).

                                           1
              N.   The equipment Plaintiff alleges to have
              not been reasonably safe was no “in use” on
              the railroad within the meaning of the Federal
              Safety Appliance Act or other applicable law.

                               *   *   *

              T.    Plaintiff’s claims are barred and/or
              preempted by the Locomotive Safety Appliance
              Act, codified at 49 U.S.C. § 20301 et seq.

              U.    Plaintiff’s claims are barred and/or
              preempted by the regulations promulgated by
              the Federal Railroad Administration found in
              Part 49 of the Code of Federal Regulations.2



        On October 14, 2019, Plaintiff expressly raised the FSAA as

a basis for recovery in responding to Defendant’s summary judgment

motion, noting that he need not prove negligence to recover under

the strict liability rubric of the FSAA.3             In its reply, Defendant

challenged Plaintiff’s ability to raise the FSAA claim, contending

that he had not referenced the strict liability claim in the three

years that the case had been pending.           It claims prejudice because

it would have

              conducted additional and different discovery
              had Plaintiff plead or pursued an FSAA claim
              at any prior point in this suit. Neither side
              hired a mechanical expert to address this
              theory or address the causation between the
              knuckle break and Plaintiff’s alleged injury.

2   Defendant’s Answer filed July 7, 2016, pp. 4-5.

3 Plaintiff’s Memorandum in Opposition to Defendant’s Motion for Summary
Judgment filed October 14, 2019, pp. 15-18.

                                           2
            Allowing Plaintiff to proceed would gravely
            prejudice BNSF here because it would deprive
            BNSF of any opportunity to conduct discovery
            in opposition to this claim where Plaintiff
            has only raised this claim after the close of
            discovery.4


      Plaintiff requests that he be permitted to amend the Complaint

“[t]o avoid confusion at trial” by including a Count II in the

Amended Complaint for a violation of the FSAA.           Plaintiff further

argues that Defendant’s expert witness referenced the knuckle

breaking in his report and the applicable federal regulations.

      This Court begins from the premise that amendments “shall be

freely given when justice so requires.”           Fed. R. Civ. P. 15(a).

The right to amend is only restricted when it occurs after a

showing of “undue delay, undue prejudice to the opposing party,

bad faith or dilatory motive, failure to cure deficiencies by

amendments previously allowed, or futility of amendment.”               Frank

v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).            Defendant

primarily argues that Plaintiff unduly delayed in requesting the

amendment and to allow the inclusion of the FSAA claim would result

in undue prejudice.

      The Tenth Circuit has recognized that “[l]ateness does not of

itself justify the denial of the amendment.”               Minter v. Prime


4 Defendant’s Reply in Support of Motion for Summary Judgment filed November
4, 2019, p. 5

                                      3
Equip. Co., 451 F.3d 1196, 1205 (10th Cir. 2006) quoting R.E.B.,

Inc. v. Ralston Purina Co., 525 F.2d 749, 751 (10th Cir. 1975).

The   determination   of   timeliness    turns   on   whether    the   party

requesting the amendment “has no adequate explanation for the

delay.” Id. at 1206 quoting Frank v. U.S. West, 3 F.3d 1357, 1365–

66 (10th Cir. 1993).       While the facts in the Minter case are

somewhat convoluted and differ greatly from the facts of this case

in the manner and culpability of the parties in the delay in filing

an amendment, the delay was not considered “undue” when “[t]he

record shows that the plaintiff delayed in asserting the alteration

product   liability   claim    against   Prime   Equipment      because   he

believed it was already fairly encompassed by his pleadings.”

Minter v. Prime Equip. Co., 451 F.3d 1196, 1207 (10th Cir. 2006).

Plaintiff in the case before this Court also believed that the

claim had been asserted and that Defendant was aware of the claim

because of the affirmative defenses pertaining to the FSAA claim

contained in the Answer.      This Court in no way condones Plaintiff’s

considerable delay in attempting to “clarify” the Complaint.              It

should be noted that much of the time for the extended pendency of

this case can be attributed to joint requests for extensions and

the stay imposed to permit Plaintiff to reach maximum medical

improvement.   The delay in expressly asserting the FSAA claim,



                                    4
however, will not be found to be “undue” due to the explanation

provided.

      Defendant also contends it will be prejudiced should the

amendment of the Complaint be allowed.          “Courts typically find

prejudice only when the amendment unfairly affects the defendants

‘in terms of preparing their defense to the amendment.’”         Id. at

1208 quoting Patton v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971).

If Defendant were required to move forward to trial without

allowing additional discovery and time to develop their defense to

the FSAA claim, the prejudice would be patent.           However, this

Court has granted Defendant as much time as it deems it requires

to fully set out its defense to the additional claim.                 This

extension should alleviate any resulting prejudice.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to

File Amended Complaint (Docket Entry #77) is hereby GRANTED.

      IT IS FURTHER ORDERED that, in accordance with the discussions

at   the   telephonic   Status   Conference,   Defendant’s   Motion    for

Summary Judgment (Docket Entry #61) is STRICKEN to permit Defendant

to re-file a summary judgment motion which includes the FSAA claim.

      IT IS SO ORDERED this 6th day of March, 2020.



                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE


                                    5
